 

Exhibit 10.5

 

Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT to the Credit Agreement referred to below, dated as of
June 14, 2018 (this “Second Amendment”), by and among International Seaways,
Inc., a Marshall Islands corporation (“Holdings”), International Seaways
Operating Corporation, a Marshall Islands corporation (the “Administrative
Borrower”), OIN Delaware LLC, a Delaware limited liability company (the
“Co-Borrower” and, together with the Administrative Borrower, the “Borrowers”),
the other Guarantors (as defined in the Credit Agreement referred to below)
party hereto, the Lenders (as defined in the Credit Agreement referred to below)
party hereto, and Jefferies Finance LLC, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
herein but not otherwise defined in this Second Amendment have the same meanings
as specified in the Credit Agreement referenced below, as amended by this Second
Amendment.

 

RECITALS

 

WHEREAS, the Borrowers, Holdings, the other Guarantors from time to time party
thereto, the several Lenders from time to time party thereto, the Administrative
Agent and the other parties thereto have entered into that certain Credit
Agreement, dated as of June 22, 2017 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, including pursuant to that certain
First Amendment to Credit Agreement, dated as of July 24, 2017, the “Credit
Agreement”); and

 

WHEREAS, the Borrowers, Holdings, the other Guarantors, each Lender party hereto
and the Administrative Agent have agreed to amend the Credit Agreement as
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1.          Amendments to Credit Agreement. The Credit Agreement is,
effective as of the Second Amendment Effective Date, and subject to the
satisfaction of the conditions precedent set forth in Section 3 below, hereby
amended by (i) deleting the stricken text (indicated textually in the same
manner as the following example: stricken text), and (ii) adding the double
underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the amended Credit Agreement
attached hereto as Exhibit A.

 

SECTION 2.          Representations and Warranties. In order to induce the
Lenders party hereto to enter into this Second Amendment and to amend the Credit
Agreement in the manner provided herein, each Loan Party hereby represents and
warrants that:

 

(a)          the representations and warranties set forth in Article III of the
Credit Agreement and in each other Loan Document shall be true and correct in
all material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of the Second Amendment Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of
such earlier date).

 

(b)          both before and after giving effect to this Second Amendment, no
Default or Event of Default shall have occurred and be continuing; and

 

   

 

  

(c)          this Second Amendment has been duly authorized, executed and
delivered by each Loan Party party hereto and each of this Second Amendment and
the Credit Agreement, as amended hereby, constitutes a legal, valid and binding
obligation, enforceable against each Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.          Conditions of Effectiveness. The effectiveness of this
Second Amendment (including the amendments contained in Section 1 hereof) are
subject to the satisfaction of the following conditions (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

 

(a)          this Second Amendment shall have been duly executed by the
Borrowers, Holdings, each other Guarantor, the Lenders constituting the Required
Lenders (calculated immediately prior to the making of the Second Amendment
Prepayment described below) and the Administrative Agent (which may include a
copy transmitted by facsimile or PDF or other electronic method), and delivered
to the Administrative Agent;

 

(b)          (i) prior to the Second Amendment Effective Date the Borrowers
shall have made a Discounted Prepayment Offer to prepay (the “Second Amendment
Prepayment Offer” and the principal amount of such Second Amendment Prepayment
Offer being the “Second Amendment Prepayment Offer Amount”) Term Loans in an
aggregate principal amount of not less than $60,000,000 in connection with the
effectiveness of this Second Amendment in accordance with Section 2.22 of the
Credit Agreement (as amended hereby), together with a premium equal to 1.00% of
the aggregate principal amount of Terms Loan so prepaid (the “Second Amendment
Prepayment Premium”), and shall have specified a settlement date for such Second
Amendment Prepayment Offer of not later than the Second Amendment Effective Date
and (ii) on or prior to the Second Amendment Effective Date, the Borrowers shall
have settled the Second Amendment Prepayment Offer in accordance with Section
2.22 of the Credit Agreement (as amended hereby) and prepaid (or shall prepay
substantially concurrently with the effectiveness of this Second Amendment) at
an amount not less than the principal amount of Term Loans of all Lenders
accepting such Second Amendment Prepayment Offer in an aggregate principal
amount not exceeding the Second Amendment Prepayment Offer Amount (such
settlement and prepayment, the “Second Amendment Prepayment”), the Second
Amendment Prepayment Premium on such prepaid Term Loans and all accrued and
unpaid interest, if any, on such prepaid Term Loans up to the settlement date of
such prepayment, which Second Amendment Prepayment and the payment of such
Second Amendment Prepayment Premium and of accrued and unpaid interest relating
thereto may be funded with the cash proceeds of the Permitted Holdings Unsecured
Second Amendment Debt;

 

(c)          the Borrowers shall have paid (or shall pay substantially
concurrently with the effectiveness of this Second Amendment), by wire transfer
of immediately available funds, to the Administrative Agent, for the benefit of
each Lender that executes a counterpart hereof and delivers a copy of same to
the Administrative Agent by no later than 12:00 noon, New York City time, on May
9, 2018, a consent fee in an amount equal to 1.00% of the aggregate principal
amount of all Term Loans held by each such Lender on the Second Amendment
Effective Date (but, for this purpose, calculated immediately after giving
effect to the Second Amendment Prepayment (to the extent accepted by the
respective Lenders) that is to occur substantially concurrently with the
occurrence of the Second Amendment Effective Date), it being understood and
agreed that the consent fee described in this clause (c) shall only be payable
if the Second Amendment Effective Date occurs;

 

 2 

 

  

(d)          the Borrowers shall have paid all other costs, fees, expenses and
other amounts due and payable pursuant to the Loan Documents and any other fee
due and payable to the Administrative Agent or any affiliate thereof as may have
been separately agreed to by the Borrowers and the Administrative Agent or such
affiliate in connection with this Second Amendment, including the reasonable
fees and expenses of White & Case LLP;

 

(e)          the Administrative Agent and the Mortgage Trustee shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Mortgage Trustee, an amendment to each Collateral
Vessel Mortgage duly executed by the owner of the relevant Collateral Vessel
giving effect to this Second Amendment, and evidence that such amendment has
been duly recorded in accordance with the laws of the Applicable Flag
Jurisdiction;

 

(f)          (i) all representations and warranties set forth in Section 2 of
this Second Amendment shall be true and correct in all material respects (or
true and correct in all respects in the case of representations and warranties
qualified by materiality or Material Adverse Effect) on and as of the Second
Amendment Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects (or true and correct in all respects
in the case of representations and warranties qualified by materiality or
Material Adverse Effect) on and as of such earlier date), (ii) no Default shall
have occurred and be continuing or would occur after giving effect to this
Second Amendment, and (iii) the Administrative Agent shall have received an
Officer’s Certificate of the Administrative Borrower, dated the Second Amendment
Effective Date, certifying compliance with the preceding clauses (i) and (ii);

 

(g)          Holdings shall have incurred or issued at least $50,000,000 in
Permitted Holdings Unsecured Second Amendment Debt and shall have contributed
the Net Cash Proceeds from the first $50,000,000 of such incurrence or issuance
to the Administrative Borrower as a cash common equity contribution; and

 

(h) simultaneously with the effectiveness of this Second Amendment, the
supplemental agreement to the Sinosure Agreement and the related amending and
restating deed, in each case necessary to permit the SPV VLCC Transactions,
shall be effective.

 

SECTION 4.          Effects on Loan Documents.

 

(a)          Except as specifically amended herein or contemplated hereby, all
Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed.

 

(b)          The execution, delivery and effectiveness of this Second Amendment
shall not operate as a waiver of any right, power or remedy of any Lender or any
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of the Loan Documents or in any way limit, impair or otherwise affect the rights
and remedies of the Lenders or any Agent under the Loan Documents.

 

 3 

 

  

(c)          (i) Each Loan Party acknowledges and agrees that, on and after the
Second Amendment Effective Date, this Second Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement (as amended by this Second
Amendment) and (ii) each Loan Party hereby (A) agrees that all Obligations shall
be guaranteed pursuant to the Guarantees in accordance with the terms and
provisions thereof and shall be secured pursuant to the Security Documents in
accordance with the terms and provisions thereof, and that, notwithstanding the
effectiveness of this Second Amendment, on and after the Second Amendment
Effective Date, the Guarantees and the Liens created pursuant to the Security
Documents for the benefit of the Secured Parties continue to be in full force
and effect on a continuous basis and (B) affirms, acknowledges and confirms all
of its obligations and liabilities under the Credit Agreement and each other
Loan Document to which it is a party, in each case after giving effect to this
Second Amendment, all as provided in such Loan Documents, and acknowledges and
agrees that such obligations and liabilities continue in full force and effect
on a continuous basis in respect of, and to secure, the Obligations under the
Credit Agreement and the other Loan Documents, in each case after giving effect
to this Second Amendment.

 

(d)          On and after the Second Amendment Effective Date, each reference in
the Credit Agreement (as amended by this Second Amendment) to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Second Amendment, and this Second Amendment and the Credit Agreement as
amended by this Second Amendment shall be read together and construed as a
single instrument.

 

(e)          Nothing herein shall be deemed to entitle the Borrowers, Holdings
nor the other Guarantors to a further consent to, or a further waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement as
amended by this Second Amendment or any other Loan Document in similar or
different circumstances.

 

SECTION 5.          Expense Reimbursement and Indemnification. Each Borrower
hereby confirms that the expense reimbursement and indemnification provisions
set forth in Section 11.03 of the Credit Agreement as amended by this Second
Amendment shall apply to this Second Amendment and the transactions contemplated
hereby.

 

SECTION 6.          Amendments; Severability.

 

(a)          This Second Amendment, (i) prior to the Second Amendment Effective
Date, may not be amended except by an instrument in writing signed by the Loan
Parties, the Administrative Agent and the Lenders and (ii) after the Second
Amendment Effective Date, may not be amended nor may any provision hereof be
waived except in accordance with the provisions of Section 11.02 of the Credit
Agreement.

 

(b)          To the extent any provision of this Second Amendment is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Second Amendment in any
jurisdiction.

 

SECTION 7.          Governing Law; Waiver of Jury Trial; Jurisdiction. THIS
SECOND AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SECOND AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK. The provisions of Sections 11.09(b), 11.09(c), 11.09(d)
and 11.10 of the Credit Agreement as amended by this Second Amendment are
incorporated herein by reference, mutatis mutandis.

 

SECTION 8.          Headings. Section headings in Second Amendment are included
herein for convenience of reference only, are not part of this Second Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Second Amendment.

 

 4 

 

  

SECTION 9.          Counterparts. This Second Amendment may be executed by one
or more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

 

[Remainder of page intentionally left blank.]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

  HOLDINGS:       INTERNATIONAL SEAWAYS, INC.         By: /s/ Lois K. Zabrocky  
  Name: Lois K. Zabrocky     Title:   President and Chief Executive Officer    
    BORROWERS:       INTERNATIONAL SEAWAYS OPERATING CORPORATION         By: /s/
Lois K. Zabrocky     Name: Lois K. Zabrocky     Title:   President         OIN
DELAWARE LLC         By: /s/ Lois K. Zabrocky     Name: Lois K. Zabrocky    
Title:   Manager

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  GUARANTORS:       1372 TANKER CORPORATION   AFRICA TANKER CORPORATION  
ALCESMAR LIMITED   ALCMAR LIMITED   AMALIA PRODUCT CORPORATION   AMBERMAR
PRODUCT CARRIER CORPORATION   ANDROMAR LIMITED   ANTIGMAR LIMITED   ARIADMAR
LIMITED   ATALMAR LIMITED   ATHENS PRODUCT TANKER CORPORATION   AURORA SHIPPING
CORPORATION   BATANGAS TANKER CORPORATION   CABO HELLAS LIMITED   CABO SOUNION
LIMITED   CARIBBEAN TANKER CORPORATION   CARL PRODUCT CORPORATION   CONCEPT
TANKER CORPORATION   DELTA AFRAMAX CORPORATION   EIGHTH AFRAMAX TANKER  
CORPORATION   EPSILON AFRAMAX CORPORATION,   FIRST UNION TANKER CORPORATION  
FRONT PRESIDENT INC.   GOLDMAR LIMITED   HATTERAS TANKER CORPORATION   JADEMAR
LIMITED   KATSURA TANKER CORPORATION   KIMOLOS TANKER CORPORATION   KYTHNOS
CHARTERING CORPORATION   LEYTE PRODUCT TANKER CORPORATION   LUXMAR PRODUCT
TANKER CORPORATION   MAJESTIC TANKERS CORPORATION   MAPLE TANKER CORPORATION  
MAREMAR PRODUCT TANKER CORPORATION   MILOS PRODUCT TANKER CORPORATION   MINDANAO
TANKER CORPORATION         By: /s/ Lois K. Zabrocky     Name: Lois K. Zabrocky  
  Title:   President

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

 

  MONTAUK TANKER CORPORATION   OAK TANKER CORPORATION   OCEANIA TANKER
CORPORATION   OIN CHARTERING, INC.   OSG CLEAN PRODUCTS INTERNATIONAL, INC.  
OVERSEAS SHIPPING (GR) LTD.   PEARLMAR LIMITED   PETROMAR LIMITED   REYMAR
LIMITED   RICH TANKER CORPORATION   ROSALYN TANKER CORPORATION   ROSEMAR LIMITED
  RUBYMAR LIMITED   SAKURA TRANSPORT CORP.   SAMAR PRODUCT TANKER CORPORATION  
SERIFOS TANKER CORPORATION   SEVENTH AFRAMAX TANKER CORPORATION   SHIRLEY
AFRAMAX CORPORATION   SIFNOS TANKER CORPORATION   SILVERMAR LIMITED   SIXTH
AFRAMAX TANKER CORPORATION   SKOPELOS PRODUCT TANKER CORPORATION   STAR
CHARTERING CORPORATION   THIRD UNITED SHIPPING CORPORATION   TOKYO TRANSPORT
CORP.   URBAN TANKER CORPORATION   VIEW TANKER CORPORATION         By: /s/ Lois
K. Zabrocky     Name: Lois K. Zabrocky     Title:   President        
INTERNATIONAL SEAWAYS SHIP MANAGEMENT LLC         By: /s/ Lois K. Zabrocky    
Name: Lois K. Zabrocky     Title:   President, Chief Executive Officer and
Manager         LIGHTERING LLC         By: /s/ Lois K. Zabrocky     Name: Lois
K. Zabrocky     Title:   Senior Vice President and Manager

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  OSG SHIP MANAGEMENT (UK) LTD.         By: /s/ Lois K. Zabrocky     Name: Lois
K. Zabrocky     Title:   Director         JEFFERIES FINANCE LLC, as
Administrative Agent and as a Lender         By: /s/ J.R. Young     Name: J.R.
Young     Title:   Senior Vice President

 

  APEX CREDIT CLO 2018 LTD., as Lender       By: /s/ Andrew Stern     Name:
Andrew Stern     Title: Managing Director       APEX CREDIT CLO 2015-II LTD., as
Lender       By: Apex Credit Partners, its Asset Manager       By: /s/ Andrew
Stern     Name: Andrew Stern     Title: Managing Director       APEX CREDIT CLO
2016 LTD., as Lender       By: Apex Credit Partners, its Asset Manager        
By: /s/ Andrew Stern     Name: Andrew Stern     Title: Managing Director    

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 



   

 

 

  APEX CREDIT CLO 2017 LTD., as Lender       By: Apex Credit Partners, its Asset
Manager       By: /s/ Andrew Stern     Name: Andrew Stern     Title: Managing
Director       APEX CREDIT CLO 2017-II LTD., as Lender       By: Credit Partners
LLC         By: /s/ Andrew Stern     Name: Andrew Stern     Title: Managing
Director       ATRIUM IX, as Lender       By: Credit Suisse Asset Management,
LLC, as Portfolio Manager         By: /s/ Louis Farano     Name: Louis Farano  
  Title: Managing Director       ATRIUM VIII, as Lender       By: Credit Suisse
Asset Management, LLC, as Portfolio Manager         By: /s/ Louis Farano    
Name: Louis Farano     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 



   

 

 

  ATRIUM XI, as Lender       By: Credit Suisse Asset Management, LLC, as
Portfolio Manager         By: /s/ Louis Farano     Name: Louis Farano     Title:
Managing Director       ATRIUM XII, as Lender       By: Credit Suisse Asset
Management, LLC, as Portfolio Manager         By: /s/ Louis Farano     Name:
Louis Farano     Title: Managing Director

  

  ATRIUM XIII, as Lender       By: Credit Suisse Asset Management, LLC, as
Portfolio Manager         By: /s/ Louis Farano     Name: Louis Farano     Title:
Managing Director       BENEFIT STRET PARTNERS CLO II, LTD., as Lender       By:
/s/ Todd Marsh     Name: Todd Marsh     Title: Authorized Signer

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 



   

 

 

  BENEFIT STRET PARTNERS CLO V, LTD., as Lender       By: /s/ Todd Marsh    
Name: Todd Marsh     Title: Authorized Signer       BENEFIT STRET PARTNERS CLO
VI, LTD., as Lender       By: /s/ Todd Marsh     Name: Todd Marsh     Title:
Authorized Signer       BENEFIT STRET PARTNERS CLO VII, LTD., as Lender      
By: /s/ Todd Marsh     Name: Todd Marsh     Title: Authorized Signer      
BENEFIT STRET PARTNERS CLO VIII, LTD.,
as Lender       By: /s/ Todd Marsh     Name: Todd Marsh     Title: Authorized
Signer

 

  BENEFIT STRET PARTNERS CLO X, LTD., as Lender       By: /s/ Todd Marsh    
Name: Todd Marsh     Title: Authorized Signer

 

  BENEFIT STRET PARTNERS CLO XI, LTD., as Lender       By: /s/ Todd Marsh    
Name: Todd Marsh     Title: Authorized Signer

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 



   

 

 

  BENEFIT STRET PARTNERS CLO XIV, LTD., as Lender       By: /s/ Todd Marsh    
Name: Todd Marsh     Title: Authorized Signer       BLACK DIAMOND CLO 2013-1
LTD., as Lender       By: Black Diamond CLO 2013-1 Adviser, L.L.C. as its
Collateral Manager         By: /s/ Stephen H. Deckoff     Name: Stephen H.
Deckoff     Title: Managing Principal       BLACK DIAMOND CLO 2014-1 LTD., as
Lender       By: Black Diamond CLO 2014-1 Adviser, L.L.C. as its Collateral
Manager         By: /s/ Stephen H. Deckoff     Name: Stephen H. Deckoff    
Title: Managing Principal       BLACK DIAMOND CLO 2015-1 DESIGNATED ACTIVITY
COMPANY, as Lender       By: Black Diamond CLO 2015-1 Adviser, L.L.C. as its
Collateral Manager         By: /s/ Stephen H. Deckoff     Name: Stephen H.
Deckoff     Title: Managing Principal

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  BLACK DIAMOND CLO 2016-1 LTD., as Lender       By: Black Diamond CLO 2016-1
Adviser, L.L.C. as its Collateral Manager         By: /s/ Stephen H. Deckoff    
Name: Stephen H. Deckoff     Title: Managing Principal       BLACK DIAMOND CLO
2017-1 LTD., as Lender       By: Black Diamond CLO 2017-1 Adviser, L.L.C. as its
Collateral Manager         By: /s/ Stephen H. Deckoff     Name: Stephen H.
Deckoff     Title: Managing Principal

 

  BLACK DIAMOND CLO 2017-2 DESIGNATED ACTIVITY COMPANY, as Lender       By:
Black Diamond CLO 2017-2 Adviser, L.L.C. as its Collateral Manager         By:
/s/ Stephen H. Deckoff     Name: Stephen H. Deckoff     Title: Managing
Principal       BLUE CROSS OF IDAHO HEALTH SERVICE, INC., as Lender       By:
Seix Investment Advisors LLC, as Investment Manager         By: /s/ George
Goudelias     Name: George Goudelias     Title: Managing Principal

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, as Lender       By: Credit
Suisse Asset Management, LLC, as investment manager         By: /s/ Louis Farano
    Name: Louis Farano     Title: Managing Principal

 



  CANYON CAPITAL CLO 2012-1, LTD.,
as Lender       BY: Canyon Capital Advisors LLC, its Collateral Manager        
By: /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory       CANYON CAPITAL CLO 2014-1, LTD.,
as Lender       BY: Canyon Capital Advisors LLC, its Collateral Manager        
By: /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory       CANYON CAPITAL CLO 2014-2, LTD.,
as Lender       By: Canyon Capital Advisors LLC, its Collateral Manager        
By: /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  CANYON CAPITAL CLO 2015-1, LTD.,
as Lender       By: Canyon Capital Advisors LLC, its Collateral Manager        
By: /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory       CANYON CAPITAL CLO 2016-1, LTD.,
as Lender       By: Canyon CLO Advisors LLC, its Collateral Manager         By:
/s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory

 

  CANYON CAPITAL CLO 2016-2, LTD.,
as Lender       By: Canyon CLO Advisors LLC, its Collateral Manager         By:
/s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory

 

  CANYON CAPITAL CLO 2017-1, LTD.,
as Lender       By: Canyon CLO Advisors LLC, its Collateral Manager         By:
/s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  CITI LOAN FUNDING BR 534 LLC,
as Lender       By: Citibank, N.A.         By: /s/ Cynthia Gonzalvo     Name:
Cynthia Gonzalvo     Title: Associate Director       CITI LOAN FUNDING BR MUST
LLC,
as Lender       By: Citibank, N.A.         By: /s/ Cynthia Gonzalvo     Name:
Cynthia Gonzalvo     Title: Associate Director       BCA LOAN FUNDING LLC,
as Lender       By: Citibank, N.A.         By: /s/ Cynthia Gonzalvo     Name:
Cynthia Gonzalvo     Title: Associate Director

 

  CITY NATIONAL ROCHDALE FIXED INCOME OPPORTUNITIES FUND,
as Lender       By: Seix Investment Advisors LLC, as Subadviser         By: /s/
George Goudelias     Name: George Goudelias     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  CORBIN OPPORTUNITY FUNDS, L.P.,
as Lender       By: Corbin Capital Partner, L.P., its investment manager        
By: /s/ Daniel Friedman     Name: Daniel Friedman     Title: General Counsel

 

  GLENDON OPPORTUNITIES FUND, LP,
as Lender       By: /s/ Brian Lanktree     Name: Brian Lanktree     Title:
Principal & Head Trader, Glendon Capital Management, LP

 

  ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC,
as Lender       By: /s/ Brian Lanktree     Name: Brian Lanktree     Title:
Principal & Head Trader, Glendon Capital Management, LP

 

  CORNELL UNIVERSITY,
as Lender       By: /s/ Brian Lanktree     Name: Brian Lanktree     Title:
Principal & Head Trader, Glendon Capital Management, LP

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  CREDIT SUISSE FLOATING RATE TRUST,
as Lender       By: Credit Suisse Asset Management, LLC, as its Investment
Manager         By: /s/ Louis Farano     Name: Louis Farano     Title: Managing
Director

 

  CREDIT SUISSE STRATEGIC INCOME FUND,
as Lender       By: Credit Suisse Asset Management, LLC, as its Investment
Advisor         By: /s/ Louis Farano     Name: Louis Farano     Title: Managing
Director

 

  CVP CASCADE CLO-1 LTD.,
as Lender       By: CVP CLO Manager, LLC as Investment Manager         By: /s/
Joseph Matteo     Name: Joseph Matteo     Title: Portfolio Manager       CVP
CASCADE CLO-2 LTD.,
as Lender       By: CVP CLO Manager, LLC as Investment Manager         By: /s/
Joseph Matteo     Name: Joseph Matteo     Title: Portfolio Manager

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  CVP CLO 2017-1 LTD.,
as Lender       By: CVP CLO Advisors, LLC as Investment Manager         By: /s/
Joseph Matteo     Name: Joseph Matteo     Title: Partner       CVP CLO 2017-2
LTD.,
as Lender       By: CVP CLO Advisors, LLC as Investment Manager         By: /s/
Joseph Matteo     Name: Joseph Matteo     Title: Partner

 

  DOLLAR SENIOR LOAN FUND, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Investment Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  ELLINGTON CLO management LLC
ON BEHALF OF:
ELLINGTON CLO I, LTD.
ELLINGTON CLO II, LTD.
ELLINGTON CLO III, LTD.,
as Lender       By: /s/ Mark Heron     Name: Mark Heron     Title: Portfolio
Manager

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  ERIE INDEMNITY COMPANY,
as Lender       By: Credit Suisse Asset Management, LLC, as Investment Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  ERIE INSURANCE EXCHANGE,
as Lender       By: Credit Suisse Asset Management, LLC., as its Investment
Manager For Erie Indemnity Company, as Attorney-In-Fact For Erie Insurance
Exchange         By: /s/ Louis Farano     Name: Louis Farano     Title: Managing
Director

 

  FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND,
as Lender       By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized
Signatory

 

  ADVANCED SERIES TRUST-AST FI PYRAMIS QUANTITATIVE PORTFOLIO, FIAM LLC,      
By: FIAM LLC as Investment Manager,
as Lender         By: /s/ Daniel Campbell     Name: Daniel Campbell     Title:
VP

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  FIDELITY FLOATING RATE HIGH INCOME INVESTMENT TRUST,
      By:

For Fidelity Investments Canada ULC as Trustee Of Fidelity Floating Rate High
Income Investment Trust, as Lender

 

  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory      
FIDELITY FLOATING RATE HIGH INCOME FUND       By:

For Fidelity Investments Canada ULC as Trustee Of Fidelity Floating Rate High
Income Fund, as Lender

 

  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: FIDELITY FLOATING RATE CENTRAL
FUND,
as Lender       By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized
Signatory

 

 

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: FIDELITY HIGH INCOME CENTRAL FUND 2,
as Lender

 

  By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  FIAM FLOATING RATE HIGH INCOME COMMINGLED POOL       By: Fidelity
Institutional Asset Management Trust Company, as Lender         By: /s/ Colm
Hogan     Name: Colm Hogan     Title: Authorized Signatory

 

  FIAM LEVERAGED LOAN, LP       By: FIAM LLC as Investment Manager, as Lender  
      By: /s/ Daniel Campbell     Name: Daniel Campbell     Title: VP

 

  FIDELITY SUMMER STREET TRUST: FIDELITY SERIES FLOATING RATE HIGH INCOME FUND,
as Lender       By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized
Signatory

 

  FIDELITY SUMMER STREET TRUST: FIDELITY SERIES HIGH INCOME FUND,
as Lender       By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized
Signatory

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  FIDELITY SUMMER STREET TRUST: FIDELITY HIGH INCOME FUND,
as Lender       By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized
Signatory

 

  FIDELITY INCOME FUND: FIDELITY TOTAL BOND FUND,
as Lender       By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized
Signatory

 

  FIDELITY QUALIFYING INVESTOR FUNDS PLC       By: FIAM LLC as Sub Advisor, as
Lender         By: /s/ Daniel Campbell     Name: Daniel Campbell     Title: VP

 

  VARIABLE INSURANCE PRODUCTS FUND: FLOATING RATE HIGH INCOME PORTFOLIO,
as Lender       By: /s/ Colm Hogan     Name: Colm Hogan     Title: Authorized
Signatory

 

  FIGUEROA CLO 2013-2, LTD,
as Lender       By: TCW Asset Management Company as Investment Manager        
By: /s/ Nora Olan     Name: Nora Olan     Title: Senior Vice President

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  If Second Signature is Required:       By: /s/ Ryan Gable     Name: Ryan Gable
    Title: Senior Vice President

 

  FIGUEROA CLO 2014-1, LTD,
as Lender       By: TCW Asset Management Company as Investment Manager        
By: /s/ Nora Olan     Name: Nora Olan     Title: Senior Vice President       If
Second Signature is Required:       By: /s/ Ryan Gable     Name: Ryan Gable    
Title: Senior Vice President

 

  FLATIRON FUNDING II, LLC,
as Lender       By: /s/ Gregg Bresner     Name: Gregg Bresner     Title:
President and CIO

 

  NEBRASKA INVESTMENT COUNCIL,
as Lender       By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

  KANSAS PUBLIC EMPLOYEES RETIRMENT SYSTEM,
as Lender       By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  FRANKLIN TEMPLETPN SERIES II FUNDS - FRANKLIN FLOATING RATE II FUND,
as Lender       By: /s/ Madeline Lam     Name: Madeline Lam     Title: Vice
President

 

  FRANKLIN FLOATING RATE MASTER TRUST - FRANKLIN FLOATING RATE MASTER SERIES,
as Lender       By: /s/ Madeline Lam     Name: Madeline Lam     Title: Vice
President

 

  FRANKLIN INVESTORS SECURITIES TRUST - FRANKLIN FLOATING RATE DAILY ACCESS
FUND,
as Lender       By: /s/ Madeline Lam     Name: Madeline Lam     Title: Vice
President

 

  COMMONWEALTH FIXED  INTEREST FUND 17,
as Lender       By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

  FRANKLIN FLOATING RATE MASTER TRUST - FRANKLIN LOWER TIER FLOATING RATE FUND,
as Lender       By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  FRANKLIN STRATEGIC SERIES-FRANKLIN STRATEGIC INCOME FUND,
as Lender       By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

  FRANKLIN STRATEGIC INCOME FUND (CANADA),
as Lender       By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

  FRANKLIN TEMPLETON VARIABLE INSURANCE TRUST-FRANKLIN STRATEGIC INCOME VIP
FUND,
as Lender       By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

  FRANKLIN INVESTORS SECURITIES TRUST-FRANKLIN LOW DURATION TOTAL RETURN FUND,
as Lender       By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

  government of guam retirement fund,
as Lender       By: /s/ Sue Park     Name: Sue Park     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  GRAHAM MACRO STRATEGIC LTD,
as Lender       By: /s/ Paul Sedlack     Name: Paul Sedlack     Title: COO,
Graham Capital Management, L.P. as Sole Director       HOTCHKIS AND WILEY
CAPITAL INCOME FUND,
as Lender       By: /s/ Sue Park     Name: Sue Park     Title: Managing Director
   

 

  HOTCHKIS AND WILEY HIGH YIELD FUND FUND,
as Lender       By: /s/ Sue Park     Name: Sue Park     Title: Managing Director

 

  JFIN CLO 2014-II LTD.,
as Lender       By: Apex Credit Partners LLC, as Portfolio Manager         By:
/s/ Andrew Stern     Name: Andrew Stern     Title: Managing Director       JFIN
CLO 2015 LTD.,
as Lender       By: Apex Credit Partners LLC, as Portfolio Manager         By:
/s/ Andrew Stern     Name: Andrew Stern     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  JFIN CLO 2014-LTD,
as Lender       By: Apex Credit Partners LLC, as Portfolio Manager         By:
/s/ Andrew Stern     Name: Andrew Stern     Title: Managing Director

 

  OZLM XVII, Ltd.,
as Lender       By: OZ CLO Management LLC, its Collateral Manager         By:
/s/ Alesia J. Haas     Name: Alesia J. Haas     Title: CFO       KP FIXED INCOME
FUND,
as Lender       By: Credit Suisse Asset Management, LLC, as Sub-Adviser For
Callan Associates Inc., The Adviser For The KP Funds, The Trust For KP Fixed
Income Fund         By: /s/ Louis Farano     Name: Louis Farano     Title:
Managing Director

 

  LIBERTY MUTUAL INSURANCE COMPANY,
as Lender       By: /s/ Scott Russian     Name: Scott Russian     Title:
Authorized Signatory

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  LIBERTY MUTUAL RETIREMENT PLAN MASTER TRUST, as Assignee,
as Lender       By: Liberty Mutual Group Asset Management Inc. Acting For And On
Behalf Of Liberty Mutual Retirement Plan Master Trust         By: /s/ Scott
Russian     Name: Scott Russian     Title: Authorized Signatory

 

  LINCOLN SQUARE FUNDING ULC,
as Lender       By: /s/ Madonna Sequeira     Name: Madonna Sequeira     Title:
Authorized Signatory       LORD ABBETT BANK LOAN TRUST,
as Lender       By: Lord Abbett & Co LLC, as Investment Manager         By: /s/
Kearney Posner     Name: Kearney Posner     Title: Associate Portfolio Manager  
    LORD ABBETT FLOATING RATE FUND LTD.,
as Lender       By: Lord, Abbett & Co LLC, as Investment Manager         By: /s/
Kearney Posner     Name: Kearney Posner     Title: Associate Portfolio Manager

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  LORD ABBETT INVESTMENT TRUST - LORD ABBETT FLOATING RATE FUND,
as Lender       By: Lord Abbett & Co LLC, as Investment Manager         By: /s/
Kearney Posner     Name: Kearney Posner     Title: Associate Portfolio Manager

 

  MADISON PARK FUNDING X, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  MADISON PARK FUNDING XII, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director  
    MADISON PARK FUNDING XIV, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  MADISON PARK FUNDING XIX, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Collateral Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  MADISON PARK FUNDING XV, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director  
    MADISON PARK FUNDING XVI, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  MADISON PARK FUNDING XVII, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  MADISON PARK FUNDING XVIII, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Collateral Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  MADISON PARK FUNDING XX, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  MADISON PARK FUNDING XXI, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director  
    MADISON PARK FUNDING XXII, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  MADISON PARK FUNDING XXIII, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Collateral Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  MADISON PARK FUNDING XXIV, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Collateral Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  MADISON PARK FUNDING XXV, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Collateral Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director  
    METROPOLITAN WEST FLOATING RATE INCOME FUND,
as Lender       By: Metropolitan West Asset Management as Investment Manager    
    By: /s/ Nora Olan     Name: Nora Olan     Title:

Senior Vice President 

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  If Second Signature is Required:       By: /s/ Ryan Gable     Name: Ryan Gable
    Title: Senior Vice President

 

  MOUNTAIN VIEW CLO 2013-1 LTD.,
as Lender       By: Seix Investment Advisors LLC, as Collateral Manager        
By: /s/ George Goudelias     Name: George Goudelias     Title: Managing Director
      MOUNTAIN VIEW CLO 2014-1 LTD.,
as Lender       By: Seix Investment Advisors LLC, as Collateral Manager        
By: /s/ George Goudelias     Name: George Goudelias     Title: Managing Director
      MOUNTAIN VIEW CLO 2016-1 LTD.,
as Lender       By: Seix Investment Advisors LLC, as Collateral Manager        
By: /s/ George Goudelias     Name: George Goudelias     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  MOUNTAIN VIEW CLO 2017-2 LTD.,
as Lender       By: Seix Investment Advisors LLC, as Collateral Manager        
By: /s/ George Goudelias     Name: George Goudelias     Title: Managing Director

 

  MOUNTAIN VIEW CLO 2017-1 LTD.,
as Lender       By: Seix Investment Advisors LLC, as Collateral Manager        
By: /s/ George Goudelias     Name: George Goudelias     Title: Managing Director

 

  MOUNTAIN VIEW CLO IX LTD.,
as Lender       By: Seix Investment Advisors LLC, as Collateral Manager        
By: /s/ George Goudelias     Name: George Goudelias     Title: Managing Director
      MOUNTAIN VIEW CLO X LTD.,
as Lender       By: Seix Investment Advisors LLC, as Collateral Manager        
By: /s/ George Goudelias     Name: George Goudelias     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  MSD CREDIT OPPORTUNITY FUND,
as Lender       By: /s/ Marcello Liguori     Name: Marcello Liguori     Title:
Managing Director

 

  NASSAU 2017-I LTD,
as Lender       By: /s/ Chris LaJaunie     Name: Chris LaJaunie     Title:
Senior Analyst       NASSAU 2017-II LTD.,
as Lender       By: /s/ Chris LaJaunie     Name: Chris LaJaunie     Title:
Senior Analyst       NATIONAL ELECTRICAL BENEFIT FUND,
as Lender       By: Lord Abbett & Co LLC, as Investment Manager         By: /s/
Kearney Posner     Name: Kearney Posner     Title: Associate Portfolio Manager

 

  NATIONAL ELEVATOR INDUSTRY PENSION PLAN,
as Lender       By: /s/ Sue Park     Name: Sue Park     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  OHIO CASUALTY INSURANCE COMPANY,
as Lender       By: /s/ Scott Russian     Name: Scott Russian     Title:
Authorized Signatory       ONE ELEVEN FUNDING I, LTD.,
as Lender       By: Credit Suisse Asset Management, LLC, as Portfolio Manager  
      By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director  
    OZLM FUNDING II, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Portfolio Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO       OZLM FUNDING III, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Portfolio Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  OZLM FUNDING IV, LTD.
as Lender       By: Och-Ziff Loan Management LP, its Portfolio Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO       OZLM FUNDING, LTD.,
as Lender       By: OZ CLO Management LLC, its Portfolio Manager         By: /s/
Alesia J. Haas     Name: Alesia J. Haas     Title: CFO       OZLM IX, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Collateral Manager    
Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J. Haas
    Name: Alesia J. Haas     Title: CFO

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  OZLM VI, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Asset Manager         By:
Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J. Haas
    Name: Alesia J. Haas     Title: CFO       OZLM VII, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Collateral Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO       OZLM VIII, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Collateral Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  OZLM XI, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Collateral Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO       OZLM XII, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Collateral Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO       OZLM XIII, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Collateral Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  OZLM XIV, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Collateral Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO       OZLM XV, LTD.,
as Lender       By: Och-Ziff Loan Management LP, its Collateral Manager        
By: Och-Ziff Loan Management LLC, its General Partner         By: /s/ Alesia J.
Haas     Name: Alesia J. Haas     Title: CFO       OZLM XVI, LTD.,
as Lender       By: OZ CLO Management LLC, its Successor Portfolio Manager      
  By: /s/ Alesia J. Haas     Name: Alesia J. Haas     Title: CFO

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  OZLM XXII, LTD.,
as Lender       By: OZ CLO Management LLC, its Collateral Manager         By:
/s/ Alesia J. Haas     Name: Alesia J. Haas     Title: CFO       PEERLESS
INSURANCE COMPANY,
as Lender       By:           By: /s/ Scott Russian     Name: Scott Russian    
Title: Authorized Signatory       PONTUS HOLDINGS LTD.,
as Lender       By: /s/ Russell Bryant     Name: Russell Bryant     Title:

Chief Financial Officer

Quadrant Capital Advisors, Inc.

Investment Advisor to Pontus Holdings Ltd.

 

  REDWOOD MASTER FUND, LTD.,
as Lender       By: Redwood Capital Management, LLC, its Investment Manager    
    By: /s/ Ruben Kliksberg     Name: Ruben Kliksberg     Title: Co-Chief
Executive Officer

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 



 

  REDWOOD OPPORTUNITY MASTER FUND, LTD.,
as Lender       By: Redwood Capital Management, LLC, its Investment Manager    
    By: /s/ Ruben Kliksberg     Name: Ruben Kliksberg     Title: Co-Chief
Executive Officer

 

  SAFECO INSURANCE COMPANY OF AMERICA,
as Lender       By: /s/ Scott Russian     Name: Scott Russian     Title:
Authorized Signatory       SAN DIEGO COUNTY EMPLOYEES RETIREMENT ASSOCIATION,
as Lender       By: /s/ Sue Park     Name: Sue Park     Title: Managing Director
      SANTA BARBARA COUNTY EMPLOYEES RETIREMENT SYSTEM,
as Lender       By: /s/ Sue Park     Name: Sue Park     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  SEIX MULTI-SECTOR ABSOLUTE RETURN FUND L.P.,
as Lender       By: Seix Multi-Sector Absolute Return Fund GP LLC, In its
Capacity as Sole General Partner         By: Seix Investment Advisors LLC, its
Sole Member         By: /s/ George Goudelias     Name: George Goudelias    
Title: Managing Director

 

 

SENIOR SECURED FLOATING RATE LOAN

FUND,
as Lender

      By: Credit Suisse Asset Management, LLC, The Portfolio Manager For Propel
Capital Corporation, The Manager For Senior Secured Floating Rate Loan Fund    
    By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

  SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
as Lender       By:           By: /s/ Per Bjernekull     Name: Per Bjernekull  
  Title: General Manager       If Second Signature is Required:       By: /s/
Anthony Racanelli     Name: Anthony Racanelli     Title: SVP

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  STEELE CREEK CLO 2014-1R, LTD,
as Lender       By: /s/ Alan DeKeukelaere     Name: Alan DeKeukelaere     Title:
Senior Research Analyst       STEELE CREEK CLO 2015-1, LTD,
as Lender       By: /s/ Alan DeKeukelaere     Name: Alan DeKeukelaere     Title:
Senior Research Analyst       STEELE CREEK CLO 2016-1, LTD,
as Lender       By: /s/ Alan DeKeukelaere     Name: Alan DeKeukelaere     Title:
Senior Research Analyst

 

  STEELE CREEK CLO 2017-1, LTD,
as Lender       By: /s/ Alan DeKeukelaere     Name: Alan DeKeukelaere     Title:
Senior Research Analyst       TCW CLO 2017-1, LTD.,
as Lender       By: /s/ Nora Olan     Name: Nora Olan     Title: Senior Vice
President

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  If Second Signature is Required:       By: /s/ Ryan Gable     Name: Ryan Gable
    Title: Senior Vice President

 

  TCW CLO 2018-1, LTD.,
as Lender       By: TCW Asset Management Company LLC as Asset Manager        
By: /s/ Nora Olan     Name: Nora Olan     Title: Senior Vice President       If
Second Signature is Required:       By: /s/ Ryan Gable     Name:       Title:
Senior Vice President

 

 

TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM,
as Lender

 

  By: /s/ Sue Park     Name: Sue Park     Title: Managing Director       THE
CITY OF NEW YORK GROUP TRUST,
as Lender       By: Credit Suisse Asset Management, LLC. as its Manager        
By: /s/ Louis Farano     Name: Louis Farano     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  UNIVERSITY OF DAYTON,
as Lender       By: /s/ Sue Park     Name: Sue Park     Title: Managing Director

 

  THE WESTERN AND SOUTHERN LIFE INSURANCE COMPANY,
as Lender       By: /s/ Bernie M. Casey     Name: Bernie M. Casey     Title: AVP
& Senior Credit Analyst       VENTURE 28A CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management II LLC        
By: /s/ Lewis Brown     Name: Lewis Brown     Title: Managing Director / Head of
Trading       VENTURE X CLO, LIMITED,
as Lender       By: its Collateral Manager, MJX Venture Management LLC        
By: /s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director /
Head of Trading

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  VENTURE XII CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management LLC        
By: /s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director /
Head of Trading       VENTURE XIV CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management LLC        
By: /s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director /
Head of Trading       VENTURE XIX CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Asset Management LLC         By:
/s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director / Head
of Trading       VENTURE XV CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Asset Management LLC         By:
/s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director / Head
of Trading

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  VENTURE XVI CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management II LLC        
By: /s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director /
Head of Trading       VENTURE XVII CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Asset Management LLC         By:
/s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director / Head
of Trading       VENTURE XVIII CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management II LLC        
By: /s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director /
Head of Trading       VENTURE XX CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management LLC        
By: /s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director /
Head of Trading

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  VENTURE XXI CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management LLC        
By: /s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director /
Head of Trading       VENTURE XXII CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management II LLC        
By: /s/ Lewis I. Brown     Name: Lewis I. Brown     Title:

Managing Director / Head of Trading 

      VENTURE XXIII CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Asset Management LLC         By:
/s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director / Head
of Trading       VENTURE XXIV CLO, LIMITED, LP,
as Lender       By: its Investment Advisor MJX Asset Management LLC         By:
/s/ Lewis I. Brown     Name: Lewis I. Brown     Title: Managing Director / Head
of Trading

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  VENTURE XXIX CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management II LLC        
By: /s/ Lewis Brown     Name: Lewis Brown     Title: Managing Director / Head of
Trading       VENTURE XXV CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Asset Management LLC         By:
/s/ Lewis Brown     Name: Lewis Brown     Title: Managing Director / Head of
Trading       VENTURE XXVI CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management LLC        
By: /s/ Lewis Brown     Name: Lewis Brown     Title: Managing Director / Head of
Trading       VENTURE XXVII CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management II LLC        
By: /s/ Lewis Brown     Name: Lewis Brown     Title: Managing Director / Head of
Trading

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  VENTURE XXVIII CLO, LIMITED,
as Lender       By: its Investment Advisor MJX Venture Management II LLC        
By: /s/ Lewis Brown     Name: Lewis Brown     Title: Managing Director / Head of
Trading       VENTURE XXX CLO, LIMITED, LP,
as Lender       By: its Investment Advisor MJX Venture Management II LLC        
By: /s/ Lewis Brown     Name: Lewis Brown     Title: Managing Director / Head of
Trading

 

  VIRTUS SEIX FLOATING RATE HIGH INCOME FUND,
as Lender       By: Seix Investment Advisors LLC, as Subadviser         By: /s/
George Goudelias     Name: George Goudelias     Title: Managing Director      
ZAIS CLO 1, LIMITED,
as Lender       By: ZAIS CLO 1, Limited         By: /s/ Vincent Ingato     Name:
Vincent Ignato     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  ZAIS CLO 2, LIMITED,
as Lender       By: ZAIS CLO 2, Limited         By: /s/ Vincent Ingato     Name:
Vincent Ingato     Title: Managing Director       ZAIS CLO 3, LIMITED,
as Lender       By: ZAIS CLO 3, Limited         By: /s/ Vincent Ingato     Name:
Vincent Ingato     Title: Managing Director       ZAIS CLO 5, LIMITED,
as Lender       By: Zais Leveraged Loan Master Manager, LLC its Collateral
Manager         By: Zais Group, LLC, its Sole Member         By: /s/ Vincent
Ingato     Name: Vincent Ingato     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

 

  

  ZAIS CLO 6, LIMITED,
as Lender       By: Zais Leveraged Loan Master Manager, LLC its Collateral
Manager         By: Zais Group, LLC, its Sole Member         By: /s/ Vincent
Ingato     Name: Vincent Ingato     Title: Managing Director       ZAIS CLO 7,
LIMITED,
as Lender       By: /s/ Vincent Ingato     Name: Vincent Ingato     Title:
Managing Director       ZAIS CLO 8, LIMITED,
as Lender       By: Zais Leveraged Loan Master Manager, LLC its Collateral
Manager         By: Zais Group, LLC, its Sole Member         By: /s/ Vincent
Ingato     Name: Vincent Ingato     Title: Managing Director

 

[Signature Page to Second Amendment to INSW Credit Agreement]

 

   

